Citation Nr: 1635863	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by left shoulder pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by right elbow pain.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of fractures of the fourth and fifth fingers of the right hand.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right thumb injury.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mid and low back pain.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical neck strain.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by hip pain.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of left toe surgery.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by an eye discharge.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for defective vision.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eardrum disability.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

18.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by sore throat, loss of voice and green mucous.  

19.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastritis.

20.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an obstructive pulmonary impairment.

21.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure.

22.  Entitlement to service connection for residuals of a right hamstring injury.

23.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.



REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1998.  The issue of an increased rating for osteoarthritis of the left knee is on appeal from a March 2008 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left knee disability and assigned a 10 percent rating for it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran seeks a higher rating for his left knee disability.  During the June 2016 hearing before the undersigned, the Veteran testified that his left knee disability has increased in severity since the most recent VA examination which was conducted in July 2011, more than five years ago.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran was notified in a May 2013 letter that the remaining claims in this case had been denied.  His notice of disagreement with this determination was received on April 30, 2014.  The Veteran stated "I disagree with the adjudicative determinations in the above referenced VA letters and any enclosures except for those, if any, that I specifically state here that I do not want to appeal.  Therefore, my notice of disagreement specifically covers all the determinations made by the regional office unless specifically excluded."  The Veteran listed seven issues that he specifically disagreed with.  Since he did not specifically exclude any issue, the Board finds that he has filed a timely notice of disagreement regarding all matters addressed in the May 2013 letter.  

There has been some dispute as to whether the Veteran's notice of disagreement was timely.  The Board notes the RO sent the Veteran a letter in September 2015 indicating that his notice of disagreement had not been received until August 2015.  The date stamp on the Veteran's April 2014 correspondence clearly is marked April 2014, and, therefore, it must be deemed to be timely.

While the Veteran has submitted a notice of disagreement with these determinations, a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand (not a referral) by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his left knee disability since 2014, and to submit authorizations for VA to obtain records of any such private provider.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to the left knee disability.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.

3.  The AOJ should issue an appropriate statement of the case addressing the issues of service connection for residuals of a right hamstring injury and whether new and material evidence has been received to reopen the following service connection claims:  left shoulder pain; right elbow pain; residuals of fractures of the fourth and fifth fingers of the right hand; residuals of a right thumb injury; mid and low back pain; cervical neck strain; hip pain; a right knee disability; residuals of left toe surgery; glaucoma; an eye discharge; defective vision; hearing loss; an eardrum disorder; tinnitus; sinusitis; a skin disability; a disability manifested by sore throat, loss of voice and green mucous; gastritis; an obstructive pulmonary impairment; and high blood pressure.

The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued.

4.  The AOJ should then review the record and readjudicate the claim for an increased rating for a left knee disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




